392 F.2d 589
Eleanor GLASSBURNER, Special Administratrix of the Estate of James Clarke Nicholson, Bankrupt, Deceased, Appellant,v.WESTERN HOME PRODUCTS, INC., Appellee.
No. 21692.
United States Court of Appeals Ninth Circuit.
April 17, 1968.
Rehearing Denied June 21, 1968.

Appeal from the United States District Court for the Eastern District of California; Sherrill Halbert, Judge.
Robert M. Cole (argued), Davis, Cal., for appellant.
Charles Gadd, New York City, Milton Maxwell Newmark, Lafayette, Cal., Thomas E. Smail, Jr., Sacramento, Cal., for appellee.
Before MERRILL and DUNIWAY, Circuit Judges, and*TAYLOR, District Judge.
PER CURIAM:


1
While appellant's decedent may have been a party aggrieved at the time that the proceeding from which this appeal arises was begun in the District Court, it now appears, from the record and briefs on file in this court, that appellant is no longer an aggrieved person. Accordingly, the appeal has become moot.


2
Appeal dismissed.



Notes:


*
 Hon. Fred M. Taylor, District Judge, Idaho, sitting by designation